DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 10/06/2022 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2016/0312029)
In regards to claim 1, Samec teaches composition comprising an organic solvent and lignin derivatives wherein at least one of the hydroxyl groups of the lignin is substituted with ester groups forming esterified lignin derivative and wherein the composition is used for preparing fuels (abstract).  The composition comprises a carrier such as fatty acid or an oil [0014].  The carrier liquid can be fatty acids, esterified fatty acids, crude oil, mineral oil, hydrocarbon oil or mixtures [0040].  The esterification agents include carboxylic acids such as fatty acids or C2 to C42 carboxylic acids [0064].  The degree of esterification is from 10 to 100% such as from 10 to 40% of hydroxyl groups substituted with acetyl groups (acetylation) and 60 to 90% of hydroxyl groups substituted with a fatty acid preferably C12 or longer [0066]. 
Since the Lignin can be esterified with acetyl group or higher ester or their combination at 100% of the hydroxyl group, the amount of free fatty acid can be 0% and the TAN of the composition can be about 0 mg KOH/g substituted lignin, or at least overlap the claimed range.  The intended use limitation does not carry patentable weight.  However, to the extent that it carries patentable weight, the composition of Samec is suitable for providing composition useful in a refinery process for fuels or chemical.
In regards to claim 2, Samec teaches the composition having the claimed limitation.
In regards to claim 3, Samec teaches the lignin can have esterification (C3 or higher) or acetylation (C2) each or combined at up to 100%, and thus makes the claimed range obvious.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claims 4, 5, Samec teaches the composition having the claimed limitations.
In regards to claims 6, 7, Samec teaches the composition can comprise from 10 to 99% of carrier fluid (i.e., hydrocarbon oil) and thus allow for the lignin to be present as balance at from 1% to 90% [0058].  For instance, the lignin derivative can be preset at 1% or more or 2% or more, such as 75% or more in the composition [0070].
In regards to claim 8, Samec teaches the composition wherein the lignin ester can be esters of oleic acid, stearic acid, etc. [0157 – 0160].
In regards to claim 9, Samec teaches the composition wherein the hydrocarbon oil can be gas oil [0034, 0114].
In regards to claim 10, Samec teaches the composition wherein the organic solvent can be present at from 1 to 99%, or 5% or less or 2% or less [0061].
In regards to claim 11, Samec teaches the composition which may not contain metals [0063].  The composition does not require metals and thus it can be present at 0%.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Samec does not teach the TAN value of the composition, the method of preparing the composition having limitations a to j, or lignin compositions esterified with C14 or longer fatty acids rather than a C2 to C4 acid.  The arguments are not persuasive.
Samec teaches similar lignin compositions having esterification agents that include carboxylic acids such as fatty acids or C2 to C42 carboxylic acids contrary to applicant’s allegations of lower C2 to C4 carboxylic acids.  The claims are not drawn to methods of preparing a composition requiring steps a) to j) recited in the withdrawn claims, but to compositions.  Samec teaches similar compositions having similar ingredients that react at a degree of esterification of up to 100% thus providing composition that would be expected to having similar total acid number (TAN) values.  The arguments fail to particularly point to teachings or ingredients of Samec that would require the composition to have TAN values that are outside of the claimed limitations.
Applicants point to compositions of examples 49 – 51, 54 – 59 which comprises sodium and silicon stemming from the addition of NaHCO3 and celite (SiO2) for washing as evidence that the compositions would not be suitable for use in a refining process.  The argument is not persuasive.
First, the scope of Samec is not limited to the teachings in the cited examples alone but to the entire disclosure.  Second, the definition of refinery process as employed by applicants is very narrow to exclude silicon and sodium component.  Since the composition of Samec can be used for preparing fuels, it appears that it is suitable for use in a refinery process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771